DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Lyren, US Patent Application Publication No. 2016/0377381, describes a head mounted situational awareness system determining gunshots and determining targeting information such as compass direction regarding the gunshots, refer to paragraphs [0242] and [0264].
Serdarevic et al., US Patent Application Publication No. 2019/0187476, describes a head mounted situational awareness system indicating to a hearing-.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Wong et al., cited by applicant in the IDS filed on 08/06/2020, describes a head mounted situational awareness system having speech to text.  
Basson et al., cited by applicant in the IDS filed on 08/06/2020, describes a head mounted situational awareness system having speech to text as well as indication of position of speaker is visually identified, refer to the abstract and FIGs. 1B, 1C, and 1D.
Lyren, cited by the Examiner on the enclosed 892, describes determining direction from soldier to enemy based on gunshots and providing such information to the soldier, such as compass direction regarding the gunshots, refer to paragraphs [0242] and [0264].
Claims 1 and 17:
 The combination of Wong et al., Basson et al., and Lyren as well as the remaining prior art of record fail to teach or suggest in the context of each of independent claims 1 and 17: “the motion sensor operable to detect the position and orientation of the frame relative to the audio sources, the motion sensor further operable to record a position signal based on the position of the frame relative to the audio sources;” (emphasis added) and “whereby the retinal display is operable to display a position graphic representative of the position of the frame relative to an absolute reference” (emphasis added).


The combination of Wong et al., Basson et al., and Lyren as well as the remaining prior art of record fail to teach or suggest in the context of independent claim 20 “detecting, with a motion sensor, the position of the audio sources relative to the frame; recording a position signal based on the position of the audio sources relative to the frame;” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613